NOTICE OF ALLOWANCE
The present application is being examined under the pre-AIA  first to invent provisions. 
This is an Allowance for Reissue Application 16/691,126 (“‘126”) for U.S. Patent 9,824,549 (“‘549”) in response to Applicant’s Remarks and claim amendments filed November 23, 2021.
Claims 1, 5, 6, 12, 14, 16, 20, and 31-40 have been amended.  Claims 41-86 have been added.  Claims 1-86 are pending and allowed.

Related Reissue and Copending Proceedings
	Examiner notes related reissue applications 16/505,276 filed July 8, 2019 and 17/492434 filed October 1, 2021.  Examiner also notes 1:20-cv-3692, Johnson Controls Technology Company Et Al V. Price Industries Inc. Et Al, currently open.
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which ‘549 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

Reason for Reissue
	The error upon which ‘126 is based is “by reason of the patentee claiming more or less than he had the right to claim in the patent.”  Specifically, the Reissue Declaration by the Assignee filed November 21, 2019 (“Reissue Dec”), says, 

Applicant seeks to obtain a broadening of claims 1, 12, and 20.

Claim 1 is directed to an apparatus for providing side-viewable illumination to allow a wider off-axis viewing angle for alerts to changes in a condition being monitored by a sensor. Amended claim 1 broadens issued claim 1 by removing several of the limitations of the face plate and back plate and by additionally covering various features of the apparatus.

Claim 12 is directed to another apparatus for providing side-viewable illumination to allow a wider off-axis viewing angle for alerts to changes in a condition being monitored by a sensor. Amended claim 12 broadens issued claim 12 by removing several of the limitations of the bezel, face plate and rear plate.

Claim 20 is directed to a method of providing a visual alert in response to an environmental condition or change in a condition to allow a wider off-axis viewing angle to changes in the condition being monitored. Amended claim 20 broadens claim 20 by removing the steps of providing an apparatus according to claim 1; instructing a controller to determine the initial condition of the sensor and to receive periodic sensor data; and comparing the periodic sensor data with prior sensor data to determine 

Claim 21 is directed to a differential pressure sensor that includes a translucent portion allows a wider off-axis viewing angle to see a change in the at least one light-emitting device in response to the sensor information. Claims 21 broadens original claim 1 by not including several of the limitations of the face plate and back plate and by additionally covering various features of the differential pressure sensor.

Claims 27 is directed to a method of providing a visual alert in response to an environmental condition using a wall display, where the wall display allows a wider off-axis viewing angle to see the light in the predetermined color. Claims 26 broadens original claim 20 by not including the steps of providing an apparatus according to claim 1; instructing a controller to determine the initial condition of the sensor and to receive periodic sensor data; and comparing the periodic sensor data with prior sensor data to determine whether the difference in measurements is greater than a predetermined amount.

Support for claims 1-30 is discussed in the Remarks section of the preliminary amendment.”

Reasons for Allowance
Claims 1-86 are allowed.  None of the prior art discloses, alone or in combination, the following:
For claims 1, 31 and 40, an apparatus for providing side-viewable illumination to allow a wider off-axis viewing angle for alerts to changes in a condition being monitored by a sensor, the apparatus comprising:
a translucent portion;
at least one light-emitting device positioned such that light emitted by the at least one light-emitting device at least partially passes through the translucent portion;
at least one sensor in communication with the controller such that a controller can actuate or change a condition of at least one light-emitting device in response to sensor information received by the controller; and
wherein the first and second sides allow a wider off-axis viewing angle to see a change in the at least one light-emitting device in response to the sensor information.
For claim 12, in addition to the above, an array of light-emitting devices disposed on a circuit board and positioned such that light emitted by the array of the light-emitting devices at least partially passes through the translucent bezel whereby the light emanating from the light-emitting device is at least partially directed toward the bezel edge such that the light is visible when viewed at an angle generally parallel to or at an acute angle with respect to the plane of the front face of the face plate.
For claims 20 and 27, a method of visual alert in response to an environmental condition, the method comprising:

the differential sensor;
a translucent portion disposed outside of an opening periphery having a bezel edge;
actuating a light-emitting device to light in either a predetermined pattern, color, or other state so as to provide a visual alert in response to the differential pressure signal from the sensor and a predetermined amount being exceeded; and
wherein the wall display allows a wider off-axis viewing angle to see a change in the at least one light-emitting device in response to the predetermined amount being exceeded.
For claim 21, a differential pressure sensor, the differential pressure sensor comprising:
an enclosure comprising a front cover having a top surface and an opening, a translucent portion, and a back portion configured to be received in a utility box, wherein the opening has a first periphery and the translucent portion has a second periphery, the first periphery being within the second periphery;
at least one light-emitting device positioned such that light emitted by the light-emitting device passes through at least a portion of the translucent portion;
at least one sensor in communication with the controller such that the controller can actuate or change a condition of the at least one light-emitting device in response to sensor information received by the controller; and


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	 

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Michelle Tarae whose telephone number is (571)272-6727.  The examiner can normally be reached on M-F 7:30-4.
If attempts to reach the examiner by telephone unsuccessful, the examiner’s supervisor, Andrew Fischer, can be reached on 571-272-6779.


Signed:

/C. MICHELLE TARAE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/RSD/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992